DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the PTAB decision on 11/23/21.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Independent claim is interpreted based on Fig. 4 and associated specification disclosure. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.

Document Number
Date
Inventor Names
Classification
US-2010/0079590 A1
04-2010
Kuehnle; Andreas
348/118
US-20100079590
20100401
Kuehnle et al.

US-20150274019 A1
10-2015
Matsuda; Yoshimoto
B62K11/04
US-2011/0222732 A1
09-2011
Higuchi; Mirai
382/104
US-2015/0298611 A1
10-2015
KOMOGUCHI; Tetsuya
340/435
US-2016/0200317 A1
07-2016
DANZL; Martin
701/25
US-20070131471 A1
06-2007
Ehmanns; Dirk
B60K31/042
US-2010/0076684 A1
03-2010
Schiffmann; Jan K.
701/301


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 1-2, 6-7, 11-12 and 14-15 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482